Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 10/22/2021. Currently claims 1-2 and 4-21 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 7-19, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-2 and 4-19 rejected under 35 USC 103 as being unpatentable over Kaouk in view of Golden in view of Vetter in view of Grayhack, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palmer et al (US 5776075) and Manwaring et al (US 20130012934) and Gupta et al (US 20180078115) and James et al (US 20060025780).
Additionally, applicant indicates a desire for an interview “If the Examiner's reply to this communication is anything other than allowance of pending claims and issues remain that are minor or formal matters, then I formally request an interview with the Examiner.” [see pg. 7 of applicant’s arguments received on 10/22/2021]. Based on the amendments made, a completely new prior art rejection has been issued with a new primary reference which is more than a formal matter and applicant has not had a .

Claim Objections
Claims 1-2 and 4-21 are objected to because of the following informalities:

Independent claims 1, 11 and 21 all recite:
an enucleator head attached to a distal end of the elongate probe, the enucleator head having a generally cylindrical body;
a plurality of tentacles radially disposed within the tumor enucleator head, the plurality of tentacles operable between a retracted position when carried within the enucleator head and a splayed position when extended beyond the enucleator head with the plurality of tentacles disposed in the splayed orientation to surround a target tumor
Should be changed to: 
an enucleator head attached to a distal end of the elongate probe, the enucleator head having a generally cylindrical body;
a plurality of tentacles radially disposed within the , the plurality of tentacles operable between a retracted position when carried within the enucleator head and a splayed position when extended beyond the enucleator head with the plurality of tentacles disposed in the splayed orientation to surround a target tumor


Claim 20 is objected to because of the following informalities:
“a camera carried at the central axis of the enucleator head, the camera oriented to provide an optical guidance to grasp the target tumor.”

Should be changed to:
“a camera carried at the central axis of the enucleator head, the camera oriented to provide an optical guidance to grasp the target tumor.”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer et al (US 5776075) hereafter known as Palmer.


Independent claim:
Regarding claim 1:
Palmer discloses:
A tumor enucleator [see Fig. 2 and Col. 2 lines 25-30… “in a polypectomy procedure, the excision of a polyp is made more difficult when the cutting jaws can approach the polyp from a limited number of directions”.], comprising:
a handle [see Figs 1-2 element 12, which make a handle and Col. 4 lines 45-50… “the invention is seen in FIGS. 1 and 2 and includes a proximal handle 12] having an elongate probe extending from an end thereof [see labelled figures below rejection to claim 1];
an enucleator head attached to a distal end of the elongate probe, the enucleator head having a generally cylindrical body [see Figs. 7-8 element 152 which is an enucleator head and Col. 6 lines 65-67… “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.”]
a plurality of tentacles radially disposed within the tumor enucleator head [see Figs. 7-8 elements 150a,150b, 150c and Col. 6 lines 65-67… “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.” Elements 150a-c are tentacles] , the plurality of tentacles operable between a retracted position when carried within the enucleator head [see Fig. 8 which shows a tentacles completely retracted] and a splayed position when extended beyond the enucleator head with the 
a tip at a distal end of each of the plurality of tentacles oriented to grasp a tumor stalk adhering the target tumor to a body tissue [see Figs. 7-8 and elements 146a-146c and elements 149a-149c which both make the tips of the tentacles and Col. 6 lines 60-67… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.”] when the plurality of tentacles enclosing the tumor are positioned in a partially retracted position, the tip at the distal end of each of the plurality of tentacles pinching and severing the tumor stalk with a further retraction of the plurality of tentacles [see Col. 50-67… “provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples”]
resecting the target tumor contained within the plurality of tentacles during a withdrawal of the tumor enucleator [see Col. 6 lines 60-67 of Palmer… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.” and see Col. 2 lines 50-65… see in particular “It is also an object of the invention to provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples.” As cited in these sections Palmer is configured to tear and grab tissue which demonstrates capability cut out (ie resect) a target tumor.]

    PNG
    media_image1.png
    357
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    897
    media_image2.png
    Greyscale






Dependent claims:
a control member extending through the tubular member, and actuation means coupled to the control member and the tubular member for moving the control member and the tubular relative to each other”. A control member, actuation means, and tubular member are a plurality of controls. Also see claim 17… “said control member is a control wire” which describes the control member as being a control wire and Fig.1 which clearly identifies element 18 (the control wire) as passing through the handle (element 12) and element 17 (the tubular member) passing through the handle (element 12) as well. Thereby, showing the controls as being carried by the handle.].

Regarding Claim 4, wherein the tip is a sharpened cutting tip configured for severing the tumor stalk from the body tissue during the further retraction of the plurality of tentacles from the extended position [see elements 149a-149c Each 149 element is a tip and see Col. 6 lines 60-67 of Palmer… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.” and see Col. 2 lines 50-65… in particular “It is also an object of the invention to provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples.”]

Regarding Claim 8, an arcuate curvature in each of the plurality of tentacles [see Col. 6 lines 58-67 and Col. 7 lines 1-5 of Palmer in particular “As seen best in FIG. 7, the narrow resilient arms 150a, 150b are bent apart from each other urging the jaw cups 146a, 146b, 146c apart.”]

Regarding Claim 9, an encapsulating basket defined by the arcuate curvature of the plurality of tentacles when in the extended position [see Fig. 7 element 144 of Palmer which shows a basket being formed by tentacles].

Regarding Claim 10, wherein each tip is oriented for a resection at a base of the tumor stalk when the plurality of tentacles is retracted from the extended position to the retracted position [see Col. 2 lines 50-65… in particular “It is also an object of the invention to provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples.” And see transition between Fig. 7 and 8 of tentacles (ie elements 150 in these figures). Col. 2 lines 50-65 discloses how the jaw assembly, of which the teeth (elements 149) are subsection of, can tear and grab tissue (ie resect tissue) indicating that the tips are capable of being oriented for resection and Figs. 7-8 show how the tentacle arms are able to switch between an extended and restricted position which illustrates that Palmer has a structure capable of performing this function language].

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 1 above, and further in view of Kaouk et al (US 20070225702) hereafter known as Kaouk.
Palmer discloses the invention substantially as claimed including all the limitations of claim 1.

Kaouk discloses an energy source and a conductor that carries the energy source to the tip with the conductor being a plurality of fiber optical cables [see Figs. 8A-8B and para 55 of Kaouk… “the conduits 850 could be optical fibers operative to transmit laser light from a remotely located laser source into the tissue adjacent the distal petal end 840a.  The laser could be erbium: yttrium aluminum garnet (Er: YAG) …”] and that the energy source is operable for severing a tumor stalk from the body tissue (ie a polyp) [para 55 of Kaouk… “The conduits 850 may be operative to channel energy from the inner sheath 632 or another structure of the RF cauterization device 104 to the distal petal end 840a, to provide or enhance operative functions of a cutting edge and/or an energy transmitting region.”] for the purpose of cauterizing tissue [see para 41… “If the energy source is a high frequency, RF, microwave, DC current, AC current, laser power, or ultrasonic power source, this connection will enable thermal energy to emanate from the energy transmitting region 426 to the border 330.  The thermal energy then cauterizes the portions of the border 330 nearest to the electrodes 120.”] directed to the analogous problem of excising tumorous tissue [see para 2… “The present invention relates to an apparatus and method for performing radiofrequency ("RF") cauterization and tissue removal and, more particularly, to excision of tumor tissue.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer by placing an energy source and a plurality of fiber 

Regarding Claim 7:
Palmer in view of Kaouk discloses the invention substantially as claimed including all the limitations of claims 1 and 5-6 which includes optic cables.
	However, Palmer in view of Kaouk does NOT disclose the optic cables as being laterally disposed across the tip of the tentacles. Instead, Palmer in view of Kaouk discloses the optical fiber as extending from the distal end of a plurality of deployable petals which are near the distal tips of the tentacles [see Fig. 6 and Fig. 8B of Kaouk]. 
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the optical fibers laterally disposed at the tips of the tentacles because applicant has not disclosed that specific placement of the optical cables as claimed provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Palmer in view of Kaouk’s optical fiber placement, and applicant’s invention, to perform equally well with either the placement by Palmer in view of Kaouk’s optical fibers or the claimed placement of optical fibers laterally disposed across the tip because both positional placements of the optical fibers would perform the same function of cauterizing tissue after tissue is removed from the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of James in view of Manwaring et al (US 20130012934) and Gupta et al (US 20180078115)

Independent claim
Regarding Claim 11:
Palmer discloses:
More particularly, the invention relates to biopsy forceps jaws” and Col. 2 lines 25-30 … “in a polypectomy procedure, the excision of a polyp is made more difficult when the cutting jaws can approach the polyp from a limited number of directions”. These sections indicate that Palmer is directed to being used as biopsy and that biopsy are known to include the excision of a polyp (a type of tumor) is a form of resecting a type. This at least shows Palmer is directed to being used to resect a tumor.], comprising:
providing a tumor enucleator [see Fig. 2 and Col. 2 lines 25-30… “in a polypectomy procedure, the excision of a polyp is made more difficult when the cutting jaws can approach the polyp from a limited number of directions”] comprising:
a handle [see Figs 1-2 elements 12, which make a handle and Col. 4 lines 45-50… “the invention is seen in FIGS. 1 and 2 and includes a proximal handle 12] having an elongate probe extending from an end thereof [see labelled figure below rejection to claim 11]; 
an enucleator head attached to a distal end of the elongate probe, the enucleator head having a generally cylindrical body [see Figs. 7-8 element 152 which is an enucleator head and Col. 6 lines 65-67… “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.”]; and 
a plurality of tentacles radially disposed within the tumor enucleator head [see Figs. 7-8 elements 150a,150b, 150c and Col. 6 lines 65-67… “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.” Elements 150a-c are tentacles], the plurality of tentacles operable between a retracted position within the enucleator head [see Fig. 8 which shows tentacles completely retracted]  and an 
a tip at a distal end of each of the plurality of tentacles oriented to grasp a tumor stalk adhering the target tumor to a body tissue with the plurality of tentacles in a partially retracted position [see Figs. 7-8 and elements 146a-146c and elements 149a-149c which both make the tips of the tentacles and Col. 6 lines 60-67… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.”];
grasping the target tumor with the tip of the plurality of tentacles [see Col. 50-67… “provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples” The Jaw assembly (which includes the tip of the tentacles) grabbing a tissue sample (understood to be inclusive of polyps as pointed out in first limitation) is at least a form of grasping the target of the tumor]; 
resecting the tumor from the body cavity by the tip [see Col. 1 lines 20-45… “The cupped jaws sever or grip a sample of the tissue in the space between the cupped jaws so that the sample may be removed (ripped away) from the biopsy site.” The jaws (which includes the tip) ripping away a sample (understood to include polyps as pointed out previously in this claim rejection) is interpreted as resecting a tumor.]
However, while Palmer discloses resecting a tumor, Palmer doesn’t go into all the details of all the steps to perform this resection. Thus, Palmer fails to disclose fully disclose “partially retracting the plurality of tentacles to enclose the tumor within the plurality of tentacles”. Additionally, Palmer fails to disclose “illuminating the target tumor with a light source carried through a central axis of the enucleator head”.
“A polypectomy instrument for the resection and withdrawal of a polyp tissue from a body lumen”]. James also further details that during the procedure of a polypectomy it is preferable to grasp (ie understood to be a form of at least a partial withdrawal) and resecting of the polyp to occur simultaneously [see para 20… “The resecting and grasping of the polyp preferably occurs simultaneously”].
Manwaring discloses that the placement of optical fibers through a central channel is a common technique used in minimally invasive surgical procedures to help provide visualization of the area of treatment [see para 210… “to allow viewing access via optical fibers, through a central channel 260, as is common in many interventional as well as open and minimally invasive surgical procedures”] directed to the analogous problem of polypectomy (removing a tumor) [see para 198… “Such an adaptation is contemplated in snare applications such as colon polypectomy or sealing and cutting applications in various laparoscopic procedures.”]
Gupta discloses that when treating the analogous problem of polypectomy, the standard procedure is that polyps are identified by inspection and visual contact is maintained while the polyp is removed [see para 10… “The basic procedure for performing a colonoscopy/polypectomy includes inserting the endoscope tube completely inside the colon and slowly withdrawing the endoscope tube by hand movement.  While retracting the endoscope tube, locations of all the possible polyps are identified by inspection.  Once a polyp is located, the endoscope tube must be held in its exact position (i.e., preventing lateral, transverse and twisting movement) while the polyp is being removed.”]
Since Palmer is silent to some of the details of the process of performing a polypectomy which is a known procedure and James discloses details for this known procedure in further detail, it would have been obvious to one having ordinary skill in the art to modify Palmer by following the general steps of performing polypectomy steps taught by that of James as this are the known steps for performing polypectomy including “partially retracting the plurality of tentacles to enclose the tumor within the plurality of tentacles”
Since visualization provides the standard means for identifying a polyp as taught by Gupta, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer by placing an optical fiber in Palmer’s central channel similarly to that disclosed by Manwaring as this is a known way to provide a visualizing system for polypectomy.

    PNG
    media_image3.png
    413
    975
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    473
    897
    media_image2.png
    Greyscale

Dependent claims:
Regarding claim 12, inserting the enucleator head within the body cavity with the plurality of tentacles positioned in the retracted position [see Col. 1 lines 20-45 of Palmer… “The practitioner guides the endoscope to the biopsy site using the optical means and inserts the forceps, with jaws closed, through the lumen of the endoscope to the biopsy site.”]

Regarding Claims 13-14, Col. 3 lines 20-46 of Palmer [see “While viewing the biopsy site through the optical means of the endoscope, the practitioner opens the forceps jaws and carefully guides the jaws around a tissue to be sampled”] discloses how the forceps (ie the tentacles) are opened placed around the tissue (the polyp) to be removed as recited by claims 13-14. 


The cupped jaws sever or grip a sample of the tissue in the space between the cupped jaws so that the sample may be removed (ripped away) from the biopsy site”] discloses the jaws as ripping away the sample of tissue (ie the polyp). Ripping away implies a pulling away. Pulling away indicates retracting the enucleator about the tumor.

 


Regarding Claim 16, 
a sharpened tip at the distal end of each of the plurality of tentacles [see elements 149a-149c each element 149 is a sharpened tip and Col. 6 lines 60-67 of Palmer… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.” An end tooth is a sharpened tip], and
resecting the tumor from the body cavity by severing the tumor stalk with the sharpened tip [see Col. 2 lines 50-65 of Palmer… in particular “It is also an object of the invention to provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples.” Tearing tissue sample is understood to be a form of resecting the tumor]

Regarding claim 17, withdrawing the enucleator head and the tumor from the body cavity [see claim 6 of James “withdrawing said resected polyp with said colonoscope by withdrawing said forcep arrangement with said colonoscope”]

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of James in view of Manwaring in view of Gupta as applied to claims 11-17 above, and further in view of Kaouk.

Regarding claim 18:
Palmer in view of James in view of Manwaring in view of Gupta discloses the invention substantially as claimed including all the limitations of claims 11-17.
However, Palmer in view of James in view of Manwaring in view of Gupta fails to disclose communicating a laser light source to a tip of the plurality of tentacles via a fiber optic conductor carried within the plurality of tentacles; and resecting the tumor by severing the tumor stalk with the laser light source.
Kaouk discloses an energy source and a conductor to carry the energy source to the tip with the conductor being a plurality of fiber optical cables [see Figs. 8A-8B and para 55 of Kaouk… “the conduits 850 could be optical fibers operative to transmit laser light from a remotely located laser source into the tissue adjacent the distal petal end 840a.  The laser could be erbium: yttrium aluminum garnet (Er: YAG)…”] and the energy source is operable for severing the tumor stalk from the body tissue [para 55 of Kaouk… “The conduits 850 may be operative to channel energy from the inner sheath 632 or another structure of the RF cauterization device 104 to the distal petal end 840a, to provide or enhance operative functions of a cutting edge and/or an energy transmitting region.”] for the purpose of cauterizing tissue [see abstract… “An apparatus for cauterizing and severing tissue from a patient's body is provided.”] directed to the The present invention relates to an apparatus and method for performing radiofrequency ("RF") cauterization and tissue removal and, more particularly, to excision of tumor tissue.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer in view of James in view of Manwaring in view of Gupta by placing an energy source and a plurality of fiber optical cables to deliver energy to the tip similarly to that disclosed by Kaouk to cauterize the tissue shortly after the tissue is severed which would prevent excess bleeding.

Regarding claim 19:
Palmer in view of James in view of Manwaring in view of Gupta discloses the invention substantially as claimed including all the limitations of claims 11-17.
However, Palmer in view of James in view of Manwaring in view of Gupta fails to disclose communicating an electrical charge to a tip of the plurality of tentacles and resecting the tumor with the electrical charge.
Kaouk discloses placing electrodes to the distal tip of tentacles for the purpose of cauterizing tissue [see Fig. 6A element 120 and para 29 of Kaouk… “The distal end 118 of the main body portion 114 includes a plurality of electrodes 120.  The electrodes 120 extend longitudinally through the hollow interior of the sheath 106.  Each electrode 120 has longitudinally spaced proximal and distal ends 122 and 124, respectively.  The distal end 122 of each electrode 120, and optionally the distal end 118 of the main body portion 114, is adapted to selectively protrude from the distal end 112 of the sheath 106 for positioning at least a portion of the electrode in contact with the tissue to be cauterized and severed. At least one of the electrodes 120 is capable of delivering RF energy to the selected area of tissue”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer in view of James in view of Manwaring in view of Gupta by placing an electrode connected to an electrical and a plurality of fiber optical cables to deliver energy to the tip similarly to that disclosed by Kaouk so that tissue is cauterized after being cut.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 1 above, and further in view of Manwaring in view of Gupta.

Regarding Claim 20:
Palmer discloses the invention substantially as claimed including all the limitations of claim 1.
However, Palmer fails to disclose “a camera carried at the central axis of the enucleator head, the camera oriented to provide an optical guidance to grasp the target tumor”
Manwaring discloses that the placement of optical fibers through a central channel is a common technique used in minimally invasive surgical procedures to help provide visualization of the area of treatment [see para 210… “to allow viewing access via optical fibers, through a central channel 260, as is common in many interventional as well as open and minimally invasive surgical procedures”] directed to the analogous problem of polypectomy (removing a tumor) [see para 198… “Such an adaptation is contemplated in snare applications such as colon polypectomy or sealing and cutting applications in various laparoscopic procedures.”]
Gupta discloses that when treating the analogous problem of a polypectomy, the standard procedure is that polyps are identified by inspection and visual contact is maintained while the polyp is removed [see para 10… “The basic procedure for performing a colonoscopy/polypectomy includes inserting the endoscope tube completely inside the colon and slowly withdrawing the endoscope tube by hand movement.  While retracting the endoscope tube, locations of all the possible polyps are identified by inspection.  Once a polyp is located, the endoscope tube must be held in its exact position (i.e., preventing lateral, transverse and twisting movement) while the polyp is being removed.”]
Since visualization provides the standard means for identifying a polyp as taught by Gupta, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer placing an optical fiber in Palmer’s central channel similarly to that disclosed by Manwaring as this is a known way to provide a visualizing system for polypectomy.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Manwaring in view of Gupta.

Independent claim
Regarding Claim 21:

A tumor enucleator [see Fig. 2 and Col. 2 lines 25-30… “in a polypectomy procedure, the excision of a polyp is made more difficult when the cutting jaws can approach the polyp from a limited number of directions”], comprising:
a handle [see Figs 1-2 element 12 which make a handle and Col. 4 lines 45-50… “the invention is seen in FIGS. 1 and 2 and includes a proximal handle 12”] having an elongate probe extending from an end thereof [see labelled figures below rejection to claim 21];
an enucleator head attached to a distal end of the elongate probe, the enucleator head having a generally cylindrical body [see Figs. 7-8 element 152 and Col. 6 lines 65-67… see “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.”];
a plurality of tentacles radially disposed within the tumor enucleator head [see Figs. 7-8 elements 150a,150b, 150c and Col. 6 lines 65-67… “A cylindrical base member 152 joins the proximal ends of the arms 150a, 150b, 150c.” Elements 150a-c are tentacles], the plurality of tentacles operable between a retracted position within the enucleator head [see Fig. 8 which shows the tentacles completely retracted] and an extended position with the plurality of tentacles disposed in a splayed orientation to surround a target tumor [see Fig. 7 which shows tentacles extended and splayed], and 
a tip at a distal end of each of the plurality of tentacles oriented to grasp and sever a tumor stalk adhering the target tumor to a body tissue [see Figs. 7-8 and elements 146a-146c and elements 149a-149c which both make the tips of the tentacles and Col. 6 lines 60-67… “The jaw assembly 144 includes a pair of opposed jaw cups 146a, 146b, 146c each having an end tooth 149a, 149b, 149c.”], with the plurality of tentacles enclosing the tumor when positioned in a partially retracted position [see Col. 50-67… “provide a jaw assembly which has an excellent ability to grab, cut and/or tear tissue samples”]
However, Palmer fails to disclose “a light carried through a central axis of the enucleator head, the light oriented to illuminate the target tumor to position the enucleator head”
Manwaring discloses that the placement of optical fibers through a central channel is a common technique used in minimally invasive surgical procedures to help provide visualization of the area of treatment [see para 210… “to allow viewing access via optical fibers, through a central channel 260, as is common in many interventional as well as open and minimally invasive surgical procedures”] directed to the analogous problem of polypectomy (removing a tumor) [see para 198… “Such an adaptation is contemplated in snare applications such as colon polypectomy or sealing and cutting applications in various laparoscopic procedures.”]
Gupta discloses that when treating the analogous problem of polypectomy, the standard procedure is that polyps are identified by inspection and visual contact is maintained while the polyp is removed [see para 10… “The basic procedure for performing a colonoscopy/polypectomy includes inserting the endoscope tube completely inside the colon and slowly withdrawing the endoscope tube by hand movement.  While retracting the endoscope tube, locations of all the possible polyps are identified by inspection.  Once a polyp is located, the endoscope tube must be held in its exact position (i.e., preventing lateral, transverse and twisting movement) while the polyp is being removed.”]
Since visualization provides the standard means for identifying a polyp as taught by Gupta, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palmer by placing an optical fiber in Palmer’s central channel similarly to that disclosed by Manwaring as this is a known way to provide a visualizing system for polypectomy.


    PNG
    media_image3.png
    413
    975
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    473
    897
    media_image2.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792